Citation Nr: 0932775	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-41 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  

(The issue of entitlement to service connection for defective 
hearing will be the subject of a separate decision.)


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1970.  He died In February 2003.  His former wife is 
submitting this claim on behalf of her and the Veteran's son.  

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

According to the certificate of death, the Veteran died in 
February 2003 at the age of 59 years from congestive heart 
failure that was the result of end stage nonischemic 
cardiomyopathy.  At the time of his death, service connection was 
in effect for anxiety neurosis (30%, from May 1972); diabetes 
mellitus, type II (20%, from December 2001); and residuals of a 
left knee injury (10%, from September 1991).  

Service treatment records are negative for complaints of, 
treatment for, or findings of a cardiovascular disorder.  
Although the record is unclear as to when the Veteran's 
cardiovascular disorders began, hypertension was first noted in a 
July 1972 medical record, a history of cardiomyopathy was first 
acknowledged in a May 2001 medical report, and congestive heart 
failure was first noted in a January 2000 medical record.  

In relevant part, the Veteran's former spouse appears to 
contend, on behalf of their son, that the medical conditions 
for which the Veteran was treated since his separation from 
service (e.g., his service-connected disabilities) caused the 
factors that led to his death.  However, a medical opinion 
addressing this contention is not available in the file.  
Therefore, a remand of this issue is necessary to accord the 
agency of original jurisdiction an opportunity to obtain such 
an opinion.  

Moreover, in the context of a claim for DIC benefits, which 
includes a claim of service connection for the cause of a 
veteran's death, the United States Court of Appeals for 
Veterans Claims (Court) has held that § 5103(a) notice must 
be tailored to the claim.  Specifically, the notice should 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The September 2004 correspondence does not comply with the 
Court's holding in Hupp.  On remand, therefore, a corrective 
VCAA notification letter should be issued.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant a corrective 
VCAA letter that provides:  (a) a 
statement of the conditions for which 
the Veteran was service connected at 
the time of his death; (b) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  

2.  Refer the Veteran's claim file to 
an appropriate VA physician for the 
purpose of providing an opinion on 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that the Veteran's 
congestive heart failure and 
nonischemic cardiomyopathy had their 
clinical onset in service or to any 
incident therein (including his 
conceded in-service exposure to 
herbicides) or were caused or 
aggravated by the service-connected 
anxiety neurosis; diabetes mellitus, 
type II; or residuals of a left knee 
injury.  

In the report, the doctor should 
acknowledge his/her review of the 
Veteran's claims folder.  Complete 
rationale should be given for all 
opinions reached.  

3.  Readjudicate the issue of 
entitlement to service connection for 
the cause of the Veteran's death.  If 
the benefit sought on appeal remains 
denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be provided 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


